Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 1.1 FIRST SUPPLEMENTAL INDENTURE BY AND BETWEEN A MERICAN E XPRESS C OMPANY AND U.S. B ANK N ATIONAL A SSOCIATION Dated as of May 21, 2008 TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS Section 1.01 Definitions 1 ARTICLE TWO AMENDMENTS TO THE INDENTURE Section 2.01 Amendment of Section 1.01(a) of the Indenture 2 Section 2.02 Amendment of Section 16.03 of the Indenture 2 Section 2.03 Amendment of Section 16.04 of the Indenture 3 ARTICLE THREE MISCELLANEOUS PROVISIONS Section 3.01 Effectiveness 5 Section 3.02 Indenture To Remain in Full Force and Effect 5 Section 3.03 Joint Construction 5 Section 3.04 Confirmation of the Indenture 5 Section 3.05 Third-Party Beneficiaries 5 Section 3.06 Successors and Assigns 5 Section 3.07 Headings 6 Section 3.08 Severability 6 Section 3.09 Execution in Counterparts 6 Section 3.10 Governing Law 6 FIRST SUPPLEMENTAL INDENTURE, dated as of May 21, 2008, by and between American Express Company, a corporation duly organized and existing under the laws of the State of New York (the  Company ), and U.S. Bank National Association, a national banking association duly organized and existing under the laws of the United States of America (the  Trustee ). W I T N E S S E T H: WHEREAS, the Company and the Trustee have previously executed and delivered an Indenture dated as of November 21, 2003 (the  Indenture ); WHEREAS, pursuant to the Indenture the Company issued and the Trustee authenticated the Companys 1.85% convertible senior debentures due 2033 (the  Securities ); WHEREAS, Section 8.01 of the Indenture provides that the Company, without the consent of the Holders of the outstanding Securities, when authorized by a Board Resolution, and the Trustee may enter into an indenture or indentures supplemental thereto to the extent set forth therein; WHEREAS, the Company desires to add certain additional rights for the benefit of the Holders of the Securities; WHEREAS, all conditions necessary to authorize the execution and delivery of this First Supplemental Indenture and to make this First Supplemental Indenture valid and binding have been complied with or have been done or performed; NOW, THEREFORE, in consideration of the foregoing and notwithstanding any provision of the Indenture which, absent this First Supplemental Indenture, might operate to limit such action, the Company and the Trustee agree as follows for the equal and ratable benefit of the Holders of the Securities: ARTICLE ONE D EFINITIONS Section 1.01 Definitions. For all purposes of this First Supplemental Indenture, except as otherwise expressly provided or unless the subject matter or context otherwise requires: (a) the words herein, hereof and hereunder and other words of similar import refer to this First Supplemental Indenture as a whole and not to any particular Article, Section or other subdivision and (b) all capitalized terms used but not defined herein shall have the respective meanings assigned thereto in the Indenture. ARTICLE TWO A MENDMENTS TO THE I NDENTURE Section 2.01 Amendment of Section 1.01(a) of the Indenture. (a) The definition of Remarketing Purchase Date in Section 1.01(a) of the Indenture is hereby amended and restated in its entirety by substituting the following therefor:  Remarketing Purchase Date  means a date on which the Company is required to purchase Securities pursuant to Section 16.04. Section 2.02 Amendment of Section 16.03 of the Indenture. (a) Section 16.03(d) of the Indenture is hereby amended and restated in its entirety by substituting the following therefor: (d) A failed remarketing ( Failed Remarketing ) shall be deemed to have occurred if (i) the Company fails to appoint a Remarketing Agent in connection with any Required Remarketing Date, (ii) by 4:00 p.m., New York City time, on any Required Remarketing Date, the Remarketing Agent fails for any reason to conduct a remarketing or the Remarketing Agent is unable to remarket all Securities for which no Notice to Opt Out of Remarketing has been delivered or (iii) at any time prior to delivery of and payment for remarketed Securities, a condition precedent set forth in the Remarketing Agreement shall not have been fulfilled.
